Citation Nr: 1102913	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-21 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to service-connected posttraumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1966 to June 1969, from May 1992 to September 1992, and from 
October 1992 to March 1994.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from a January 2006 rating decision of 
the St. Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO) that, in pertinent part, denied service 
connection for CAD, to include as secondary to service-connected 
PTSD.  In a decision issued in December 2008, the Board upheld 
the RO's decision.  The Veteran appealed that decision to the 
Court.  In May 2010, the Court issued a memorandum decision and 
order that set aside the December 2008 Board decision and 
remanded the matter for readjudication consistent with the 
instructions outlined in the memorandum decision.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the 
Vietnam era; it is presumed he was exposed to certain herbicide 
agents therein.

2. The Veteran's CAD is now a listed disease associated with 
exposure to certain herbicide agents in Vietnam.


CONCLUSION OF LAW

Service connection for CAD is warranted.  38 U.S.C.A. §§ 1101, 
1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.313 (2010); 75 Fed. Reg. 53, 202 (Aug. 31, 
2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  However, inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of the 
VCAA on the matter; any notice defect or duty to assist failure 
is harmless.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The Veteran's service treatment records show he received medical 
treatment on various occasions while serving in the Republic of 
Vietnam.  They are silent for any complaints, findings, 
treatment, or diagnoses relating to a heart disability.  

Postservice VA outpatient treatment records show that in April 
1996, the Veteran had high blood pressure, and an assessment of 
questionable hypertension.  His chronic usage of Sudafed was 
thought to be compounding his high blood pressure.  In July 1996, 
he was referred to the Hypertension Clinic.  He admitted to 
adding salt to his meals, smoking 11/2 packs of cigarettes a day, 
and suffering from some financial stress as well as stress from 
his PTSD that came and went.  High normal blood pressure was 
assessed.  he was advised to reduce his salt and coffee intake, 
and that stress reduction would also help lower his blood 
pressure.  

The record shows that in 2000 the Veteran underwent coronary 
artery bypass graft (CABG) surgery.  During a September 2000 
mental health therapy session, he reported that he continued to 
recover from his CABG, but had not performed well on a recent 
treadmill stress test.  He was advised to cut out cigarettes and 
caffeine entirely, and go on a low-fat diet.  In 2001, he 
underwent abdominal aortic aneurysm repair.
In June 2005, the Veteran was seen for a routine check-up for his 
CAD and aortic aneurysm; the CAD and residuals of abdominal 
aortic aneurysmectomy (AAA) were assessed as stable and 
asymptomatic.  In June 2006, he underwent an adenosine stress 
perfusion examination.  The stress perfusion images did not show 
any perfusion defects to suggest ischemia.  In February 2008, he 
underwent an Agent Orange Protocol examination, as it was noted 
that he had served in Vietnam from January 1967 to April 1969.  
In March 2010, he presented to his primary care physician for 
follow-up management of his CAD status post CABG, PTSD, 
hyperlipidemia, elevated liver function tests, and prostate 
cancer.  

In November 2005, the RO sought a medical advisory opinion in the 
matter of a nexus between the Veteran's cardiovascular disease 
and his PTSD.  A VA physician who reviewed the Veteran's claims 
file noted the nature of his cardiovascular problems (and the 
surgical treatment he had received), noted his history of tobacco 
product use, hypertension, and hyperlipidemia, and explained that 
these risk factors, in addition to his male gender, were all 
contributing factors to his development of arteriosclerotic 
disease.  She opined, "There is no objective medical evidence 
that allows me to draw [a relationship between the Veteran's 
'heart condition' and his PTSD] in the setting of multiple risk 
factors for arteriosclerotic disease.  The Veteran's 'heart 
condition' . . .  is not due to [his PTSD]."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. §  3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For certain chronic diseases (including cardiovascular disease), 
service connection may be established on a presumptive basis if 
they are manifested to a compensable degree in a specified period 
of time postservice (one year for cardiovascular disease).  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era (from 
January 9, 1962 to May 7, 1975), and has one of the following 
diseases associated with exposure to certain herbicide agents [to 
include Agent Orange], that disease shall be considered to have 
been incurred in or aggravated by such service, notwithstanding 
that there is no record of evidence of such disease during the 
period of such service.  

In August 2010, VA amended 38 C.F.R. § 3.309(e) to establish 
presumptive service connection based on herbicide exposure for 
chronic B-cell leukemias, Parkinson's disease, and ischemic heart 
disease.  Ischemic heart disease includes, but is not limited to, 
"acute, subacute, and old myocardial infarction; atherosclerotic 
cardiovascular disease including coronary artery disease 
(including coronary spasm) and coronary bypass surgery; and 
stable, unstable and Prinzmetal's angina."  This amendment is 
applicable to claims received by VA on or after August 31, 2010, 
and to claims pending before VA on that date, as well as certain 
previously denied claims.  See 75 Fed. Reg. 52,202 (Aug. 31, 
2010).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Although a June 2006 nuclear stress test did not show any 
perfusion defects to suggest ischemia and the November 2005 VA 
examiner characterized the Veteran's heart disability as 
arteriosclerosis, the remaining evidence of record (in the form 
of VA treatment records) amply establishes that the Veteran has a 
diagnosis of CAD and underwent CABG surgery in 2000.  Both CAD 
and coronary bypass surgery are included in the definition of 
'ischemic heart disease' under the amended 38 C.F.R. § 3.309(e).  
As the record also shows that the Veteran served in the Republic 
of Vietnam during the Vietnam Era, service connection for CAD is 
warranted under the presumptive provisions of 38 U.S.C.A. § 1116.  

[The Board notes that the Veteran asserted various theories of 
entitlement, including one of secondary service connection, to 
support his claim of service connection for CAD.  In light of the 
intervening amendment to the regulations concerning herbicide 
exposure, which now allow a grant of service connection for CAD 
on a presumptive basis, discussion of the alternative theories of 
entitlement is not necessary.]


ORDER

Service connection for CAD is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


